OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN




Honorable Claude A. Williams
Chairman and Executive Director
Texas Unemployment Compensation
Austin, Texas
Dear Slr:


            Your letter requesting
Mona    is self-explanatory and re
             "1. Under Subssct
       iole 5221b-4 (b) Vernon
       Texae; 1925) the inltia
       ner results in an
       benefit periods.
       decision  of then                     The Commission
       reveraee the A                       ws~no benefits.
                                            the deolsion
                                            no bensilts.
       At the time




                                  asue the iour remaining
                                  y the examiner and the
                                  nt having previously filed

            "2. Under the same facts stated above, assume‘
       that there was no appeal to the court from the COm-
       mlselon decision of .'no benefits.' Would the same
       answer which you have given to the previous qUSStiOU
       apply to this situation?
Honr Claude A. Williams, page 9


         '5. Doer the language 0r the laet sentence 0r
    SMion      0 (b) mean that the Cotiarlon (titting
    ae an appeal body in a benefit oaae) or the court,
    In an appeal to it In a benefit ease, hae jurisdlo-
    tlon, after the granting of benefits both by the ox-
    aminer, or deputy, and the Appeal Tribunal, only to
    doone that no emplo;ler*aaooountahall be oharged
    wit&the 'benefit880 paid, or dose that jurisdiotlon
    go to the whole ease?
         *4.  3n a situationwherein the examiner hae
    allowed benerits and hia deoialon has been arl'lrmed
    by the Appeal Tribunal, appeal having been perrooted
    through the Co~iaslon and to.the courts, does the
    denial oi benefits by the aourt dlapo8e of all right .
    to benefit&ion the part of the olafmant during h.ie
    benefit year aa eet up by the examiner and as de-
    fined in the Aot ar Subsection19 (b) [Z)?
         "5. Dow your anaww to Question.Ao.4 apply
    llkew$Sto ruoh~tinaldeofelon of the Gommls~loa
    denying benefits, no appeal to the courts havfng
    been taken?
          ~'0; In a benefit aaee pending rlthln the&ma-
    mia~ion the CorPliaaion  approve, an,attorney~.afee
    or #l!& ior olaimant* 6’attornpy,   proridlm@ thiht
    u\oh~fae.atill~k )iXL&O ii appeal la taken.to'tho
    OOUrt& Trial is had.on appeal to the County:Boa&.
                                   bnetitr~ to the.plaln-
                                    att~ornoy*efeea,,&
                                        of~the reoonzy.
                                           Subseotloa'lS-
    (b) (Artlole SfSlb-18 (b    Y. It.C.:b Tar. ,399S)
    limit the juriadiotlonoiethe oourt $the f&a        0:
    attornofr,? iark ti3the iiring of an amount approved
    b;r the Commlsrlon,Or do’they ‘op$rateonly upoa the
    attorney wlth'riepectto'hle ohargin(l  or reoeiting
    for hir eervioermore'than the amount approved by
    the Coni*don."
         Beotiona.(a) and (b) of Artiole 52Elb+, Vardon*e
Annotat&fairll statutes, read as rollowe:
         "(a) Iriling: alaims for benefit8 ohall be
    made In aooordanoewith suoh regulation8as the Gem-
    mieelon may presoribe. Eaoh employar shall poet md
    maintain printed statementaof suoh regulations In
    plaoee readily aooeseible to indirldualdin hlr eerv-
    ice, and shall make available ta eaoh auuahIn+ividual
    at the time he beoomes unemploye& a printed statement
Hon. alaud? A. WIlliama, page 3


    of such regulations. Suoh printed statementsshall
    be supplied by the Commission to each employerwlth-
    ou,tooat to him.
          '(b) Initial De$ermlnatlon: A representative
    designated by the.Cotiission,and hereinafterrefer-
    red to as a deputy, shall proaptly exsmlne the claim
    and on the basis of the iaota found by him shall
    el&r determinewhettir or not suoh claim ia valid,
    aid If valid, the date on whioh benefits shall oom-
    menoe the benefit amount payable and the maximum
    duration thereof, or shall refer suoh olalm or any
    question Involved therein to an appeal tribunal or
    to the Commlsalon,whloh shall make its determinations
    with reapsot thereto In aooordanoewith the prooedure
    desoribed linsubsection (0) of this section, exoept
    that in any oase in whloh the payment or denial of
    benefit. will be determinedby the provision. of Sso-
    tlon 5 (a) of this Aot the deputy shall promptly
    transmit his rull finding or faot~wlthrespect to
    'thatsubaeotlonto the C0mmlsslon,whioh on the basis
    of the evldenoe submlttadand such additional evldenoe
    as it may require, ah&l1 affirm, modify, .orset aside
    swh $%ndlnga or faot and transmit to the deputy a
    ;t;plon upon the lsaues involved under the subseo-
         l  The deptttjshall prollptly notify the olafmant~
    and any other lnterea%idparty of the dsolsion and
    the reason8 therefor: Unless the olaimant or any
    suoh interestedparty;     wIthIn tan (10) calendar day.
    after  the delivery   of auoh ntitliioatipn,or wlthln
    twelve (la) oalendar days attor luoh-notliioatfon
    was mailed to his last known address, tiles and ap-
    peal ,fiam such deolalon, suoh deoision shall be final       '
    and bena~it. shall be paid or denied In aooordanoe
    therewith. If an appeal ia duly filed, benefit8 with
    respect to thenperiod    prior to the final determina-
    tion or the %mmia.lon.~.hall be paid only after auoh
    detarmlnatlon rovided, that it in appeal tribunal
    affirm. a deo         or a deputy, or the~Mmmiaslon sf-
    ?I=. 8 deolsion or an appeal tribunal. allowing bene-'
    At.; 8uoh benefit. shall be paid regardless or any
    vpeal whioh may thereafterbe taken. but if!su0h 6
    olslon 1. rinal1.yreversed, no employer'sao69unt .iil
    be oharged with benefits SO paid." (Undersootifng    Our.)
Ron. Claude A. aillfaas,page 4


          Tha above provision provides that when the Appeal
Tribunal affirms the daoialon of the deputy which allow. bene-
fits, that auoh benatlts shall be paid r.gardlaaa of any appaal
whloh may theraatterbe taken. This provision undoubtedlywas
plaoed In the Unemploymentdot to insure th. paymen‘tof bsna-
fits to an ilrdlvldualwith but a minlmum of delay.
            The Supram. aourt or ~allfornlaDiaou.aa. a a;imllar
 provlalon of tha CaliforniaUnamploymantAot-in the oaae of
,Aballaria   et al vs. Dintriot Court of Appeal, lW! P. (24) 589,
  (109 P. (2d) 948) as follow.:
            *The fourth anaweg t. more fundamental;tha
      mandate oontraveneathe &pr.a. provldon of &action
       67 that *if a refaree affirm. an Initial.detsnnlna-
       tlon allowing benatlts, auoh benefit. shall be paid
      fe$~d+r.a of any appaal whloh may theraart?rbe taken
                 Thi. ls'one 0r the moat signirioant atate-
      menta*in the sot. In aubatanoeit provides     that when
       the Initial detonainatlonha. been reviewed and ap-
      privad by the intermadi+teappellate authority (the
      refere.), no furthor delay in payment shall b. per-
      mitted even though tha l.au.. may.bo. still rurther
      oonaidaredin a lubaaquant appaal. It w.. dealgned
       to oarry out the polioy deolared ln..ooti'on 1 of al-
      leviating the evil. f+unamployment, a. part of a
      national plan or alolal aaourity.inwhloh~f'adaral
      and state legia&ationla oouplad. 980. le. The vary
       eaaeno. of th. lot is its provision for.tho praa&pt
      payment of benefits t@ thobe unamployed. Se., 88
      Univ. Pa. L. Rev,'157, 139. Any substantialdelay
      would defeat this p&po.. and would brln baak tha
      very evil sought to be avoldad. Tha legfllature,
       recognizingtha lmportanoe on the one hand of avold-
      ing improvldantpayment. without du. oonaldaration
      of th. rl ht thereto, and the danger on the othar
       hand or- wfthholding~~tha.paymeataior long periods
       through the slow prooeaa.. of appeal to the ocomia-
       slon and perhaps eventuallyto the oeurta, took a
      middle oourae.    It provided for a preliminaryappeal
       or ravlaw of the first datarmlnatlonwham payment8
      were ordered. This appeal, ordlnarllydeoldad in a
       abort period or tima oarriaa with it a day.     But
      whan this aeoond daoision has also been made in favor
       of the applicants, the~benafitabegin, with proteo-
    .. tlon, a. already hoted, for $ha employer in the evant
       or later revereal.*
     Eon. Wmde   A. Willlama,,
                             page 5


               Seotiona (h) and (I) of Artiolo &?W,lb-4,
                                                       Vernon’s
     Annotated clvll Statutes, pmvie08 *a r0ii0n8:




         suob ~~eo~aloh and m&y-be representedin any auoh ju-
         .#loialaotlon by &my q&allfled attorney who ie,a regu-
         lar salaried  amployee of the C.ommisaion
                                                 and has bien
         designatedand appointed for that purpose ~bpthe At-
         torneygt3enoralof Taxaa.
               “(I) aourt &vii;rr within ten (i0) dayr ‘aftar
         the eeoiaion of ‘tha,Coknlaalonhaa bebome ,rlnal any
         party’aggrlev~d,  theMby rag aeoure jtidl?ial  &ew
         thereof by ooprmen~i an notion in anp-ooust 0f,,mm-
         petant jrirf8diOtlo~ “‘p,
                                 n the oounty of ela&nt*B seai-
         dmoe against the O.omiauionfor the r?,mw’+ it8
       1 dooision,   In which a6tioh.any qther p&&y t6~the pro-
         oeedin    before‘-the’:.~Doaaiaaion
                                          ,&all be Mae a ,drfimd-
         ant. ii  uoh trial sh&l.l be de noyo. In .auohaotlon,
..       a petition whldh neid .notAbeverlrled,~   but rhioh ahall
         atata the groqda ,uponwhioh a revlaw .is~ sought, shall
         be-m&d. upon a member of the Comm~aaion or ~uponauoh
         parson a0 the CoPeiirtiioh  may designateand such aervi
         ioe ahall ba deemed’oompleted servioe on all partier,
         but there shall be Iett with the party ao served as
         many ooplea of the petition ae there are defendants
         and the Coaaiaalon @all forthwlth~11 one euoh oopy
         to ,eaoh luoh e8fsneant.    Suoh action shall be given
         preoedenoe over all other 01~11 oases exoept oases
         ariflingunder the Worlrmen~aCompansation&IW of this
         &ate. An appeal may be taken from.the decision of
         the trial oourt, in the same manner, a8 is provided
         In other air11 oases,     It shall not be neoeaaary, in,
         any judlolal prooeadlng,under~thl&aaotlon, to enter
         exosptlona
         _   _ _ _-_to the rulings
                             _ .- of the ~onsnlaaion    and no
         bona’ahell be requlred for entering such appeal. E
         the final determination    of iuoh judloialprooeeding
        %be Commlsalon shall enter an order in aooordanoew1th
         suoh BetermlnatLon. A petition for jtidloial    review
         ahell not act as-a superse4eas;R (Underscoringoura)
Hon. Claude A. Williams, pago 6


          The provlrlon of &&ion (b), quoted above,,whiah
provide8 that when the Appeal Tribunal ha8 affirmod,thodeputy'8
declsld~'aIrarding beneflt8, they should be paid regardlo, of
any appeal, oont8mplato8that tha individual is elfgib&o and
qualified to rocelro auoh bane&its. we find nothfng'inth8
Act which lndlcata8 that the Appeal Tribunal**tiading   18 final
on the llurltrof the olaim. To.the contrary, th4'v'hriou8  qt$o-
ted provlrionr of Art1018 SSSlb4 indicate8 tjo,u#that thr Ap-
peal Trlbunal'a affirmanoo &the deputy*8 drolslon~o@.~in-
mum8 the qlalmant rodoiring bmoilt8 pending a final deolrion
on the que8tion by the Godraion or the court on the nerltr.
          3n anewer to your flrrrtand 8ooond quortlon8,we are
pi the opinion that th? Commlsdoa la hot authorized to i88u0
benefit oheoka ,rubrrquent to a dsolalon of the Cdrrion   or
the jud#a&i%of a ooa&t denying benefit.8,  ihen said~dooidon
or judgwnt i8 final ofithe .rerit6.
          In anawot t&your third~queatlon it'foUow8, Ra
what we hare horetoto2m mald, that the dacfdon of the-O-18-
8lon~or jud@nent Of *hi court goes to th8 merit& 02 the entire
ca8e.
          In anawerlag your fourth and firth,quertiotie;we point
out t@t sibtioa (i) .oiIrtlola SSSlb4, rnpra, preyldar,that
wupon th6~iinaldetmmlnation of 8~ch.judiolalproae$dlng, the
Ccmmlsrion~rhall enter.an~ ardor in aooordanoewith ,&aoh&&Or-
Blnation.* (
          8qotion [@ of dztlole S%?Jb-S prorldom a? tollow~
                    &otatining tha numbor of boner it per-
                  whiah any l,~dlvidual-I8entitled to ro-
                     in a,bmWit  par    the Comleaion *hail
     daduot any lrlod oi .dG uallfio~tlona8 provided in
     ~u@I&%o~    sa) (b) and;P0) of ,'
                                     thin Section from the
     tothl numbor of bonoiit period8 during whloh'h8.would
     othorwl8obe entitledto reoolvr benrfitr rxorpt.tor
     aaoh dlrquallfioatlon;~provldad,  that fn:no &a!+ rhall
     the ‘arnbrr oi ~anef$t,$eriodrro.deductgdoxoied 'the
     numbor ot~b8nefitporioda                     ola#zie& I8
     then lllgiblo to reoq%ye                  ror ~8uoh'dlu-
     quallflcatloa.* ,i
          seotlosi   (bj(8j~of ArUe   Sl2lb-17   proride~rae fallowa:

                         .
                             I-
                     :
Hon. Claude A. wi1118Dk8,P.&a 7


          "(2) 'B4naflt y4ar,* rith raepact to any fndiridtul,
     11.4118
           th. fifty-two-O.Sm..utiV.-weak    pariod b.(lianfa~
     with the day an wbloh the firat velid alaim fer hen*
     flt8 i8 fihd and fharaaftar the iift~rtWCW06DB..bl-
     tlra-w44k period bo$lnaiag with tha day On whioh hla
     nest valid ala&i for banaritm ia filed after the termi-
     nation of his lamt praaading benarlt year.*
          The UnamploymentAct provides that en eligibla m(ll~
ployad tndivldual ia lntitlad to banefit for a certain numbor
Of benaiit pSriO48 Within a benefit year nlll.88dt8qtraliii.d.
By reamon  ot.tb saotionr of the three above quoted,atetuta.
it maem clear that a dl8quallrfoationby tha Commlsaionor a
oourt of an indlrldual to receive~bq4fitB during.thebanatit
&34riOd8Of hi8 banarit y48r diEpOE. Of all right8 Of th.~i.n-
dividnal to raoelva any baneiitm during that~benefltyear.
Thea anawara your fourth and fifth quaatlons.

          In an8w.r to your 8ixth question,we quot. rroa S4e-
tion (b) of Artlola S22lb-19, Vernon's Annotated civil Statut~am,
6tBrOiiCW8:
            “(b)    Lislititionof r4481   No individual oleir-
     in6 banatitm 8h8ll ,ba@nwgad       team ot,aay klnd ,inany
     pro.q.diaag,untj.r   th%B,AOtby the l%3ml$88$On  Or ,itB ;
     rapramantatlvemor;b .~~y oourt or anyoifiobr thereof.
     Auy lnaividuql     cla&     ban4fltm in aay,prooaadlng
     befew     tha   Coti~84ion   or a coprt   rhny ba   prammtah
    'bya osun~al or,,t)taqr
                          eIvy author1e.d .',,nt~
                                           rd$ but 50
    mob OOiia84~or.kg49t.B:Bh411aithar,0hfi~~O~o~~~4ceiT4
    ror muoh iirvlo48j,*dt4than an amount approV4d by t&4
  1 ~O%Eii08iOll,
                ~& *tiEan Who riOl.xt48 CUiypT4T18iOn
    ot this wb8.Oti.n 8h.ll iOr..Wh muoh .fiin#q; b4
    iin4d not 1.88 than Fii$y ,#$O.QO)~01&8rB, no= m.rk
    than fir4 Hundrifl'( aQ..oo
                              1 DollaM, or impt18~lud
    iOr not 1er4 @Ul 8ii (6) u)athm, 0: b4t&r ~(w-
    lc4Fill$4UN,
             Th4 lbov. l$at8to,olaarlyprorldes that'ao attorney
OaR OhaL% Or WU.Ot, fOlc ~ti,F 84lTi4. .D .EOdUt lOr4. thsn th.t
approv4d by th. ~srmi841OIl,Tti,BpXOV%Bio~,appli.8,inthorn.
a~848 wh4r4 an in(uflUSl ii 84rkia(rbanefit&        Silia4th4 X&-
181titW. ha8 B~Oit1.811;~ehtir~ad     'the~ORBiBBiOn~dth the p4w.r
Sf r.~ati~     th0 f4QB Of.8 ttb~.yB,    R. OaIU&Ot84. any beEi
iOr the -0OtWt BUbm%iftUt$ng it8 jud&int for that Of the 00r
mi881011.
Eon. Claude A. William, Page 5


          In order Bo give aiiaot to Section (b) of Article
5221~1s lupra, wo anmwar your sixth question by maying that
we are ,Oith4 Opinion that tha OOtWt ha8 jUri8diOtionto al-
b&attOrnrJ f448 only iI the aPOUnt approve+ by the CdB-
    .
                                      YOU'8   V.4 tNly
APPROVBJJMARaH 5, 1942           ATTORNEY GEWBFUL OF TBXA2
/a/   GrovarS4llars
lT53sl!
     ASSISTABT
ATTORIOEYGBWRRAL




                                                .